                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JAMIE NARRON,                        )
                      Plaintiff,     )
                                     )
v.                                   )               JUDGMENT
                                     )
                                     )               No. 5:20-CV-430-FL
KILOLO KIJAKAZI, Acting Commissioner )
of Social Security,                  )
                    Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 21, 2021, it is ordered that defendant pay to plaintiff $6,200.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.
In addition, Plaintiff shall be compensated for the filing fee of $400.00.

This Judgment Filed and Entered on July 21, 2021, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

July 21, 2021                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00430-FL Document 27 Filed 07/21/21 Page 1 of 1
